Citation Nr: 1439523	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the service-connected benign prostatic hypertrophy with residual urinary dysfunction (previously evaluated as chronic prostatitis).

2.  Entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962, July 1962 to July 1965, and November 1972 to October 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO.

The issues of entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU), nonservice- connected pension benefits, and applications for a clothing allowance, specially adapted housing or special home adaptation grant, and automobile or other conveyance and adaptive equipment have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran disagrees with the 20 percent rating assigned for the service-connected benign prostatic hypertrophy with residual urinary dysfunction.  

In a written argument in June 2014, his representative pointed out that the Veteran's last VA examination for this disability was conducted over five years earlier, in 2009.  Consequently, he asked that the case be remanded to afford the Veteran a current VA examination to determine the current severity of this disability.  The Board agrees.  

This is especially so when considering the Veteran's assertions on his December 2009 Notice of Disagreement that his symptoms had significantly worsened, and on newly submitted evidence showing that he underwent surgery in July 2013 for urinary retention secondary to trilobar benign prostatic hypertrophy.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007)(when a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).

Regarding the issue of service connection for prostate cancer, the Veteran has raised a new theory of entitlement with respect to this issue.  

In this regard, the Veteran asserted in written argument received in December 2013 that, while en route to Thailand in service in 1962, his plane touched down in Saigon, Vietnam, where he deplaned and waited on the airstrip for two hours before boarding another plane to Thailand.  He also asserted that his assigned base in Thailand had been sprayed with herbicides.  

His assertions raise the theory of presumptive service connection for certain diseases associated with exposure to certain herbicide agents, to include prostate cancer.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  

As this theory was first raised after the RO's January 2011 issuance of the Statement of the Case (SOC) and thus has not been considered by the RO, a remand is in order so that the RO can consider it and conduct any development deemed appropriate.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008) (holding that VA must consider all theories of entitlement reasonably raised by the claimant or the evidence of record as one claim). 

The RO should also consider the additional pertinent evidence that has been added to the record following the January 2011 SOC.  See 38 C.F.R. § 20.1304 (2013).

Lastly, the RO informed the Veteran in September 2011 that his claim for eligibility to Dependents' Educational Assistance had been denied.  The Veteran informed VA of his disagreement with this decision that same month.  

As it does not appear that a SOC has t been issued in this matter, a remand is required for the the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of a SOC).

Based on the foregoing, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding eligibility for Dependents' Educational Assistance.  The Veteran should be clearly advised of the need to file a timely Substantive Appeal as to this matter if he wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  The AOJ then should have the Veteran scheduled for an examination with an appropriate VA medical professional to assess the current severity of his service-connected benign prostatic hypertrophy with urinary dysfunction.  

The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report that the Veteran's VA claims file was reviewed, to include a copy of this remand, and any electronic records, in connection with this examination. 

All necessary and appropriate tests should be performed. All subjective complaints and objective findings should be documented and all symptoms should be reported, to include the frequency of symptoms. 

3.  After completing the aforementioned development and any additional development deemed necessary regarding the issues on appeal, the AOJ should readjudicate the claims for an increased rating in excess of 20 percent for the service-connected benign prostatic hypertrophy with urinary dysfunction, and service connection for claimed prostate cancer.  Consideration must be given to all additional evidence received and all theories of entitlement raised.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



